Title: To George Washington from Major General Alexander McDougall, 13 April 1778
From: McDougall, Alexander
To: Washington, George



Sir
Fish Kill [N.Y.] 13th April 1778

I am honored with the Receipt of your Favors of the 31st Ultimo & 6th Instant. The inclosures in the last have been forwarded agreeable to your Orders. No Service would be more agreeable to me than an Attack upon New-York, could I recommend it consistent with any probable Prospect of Success. But the Condition & Strength of these posts,

utterly forbid it. Especially when the consequence of a misfortune in the Attempt, is duly considered as it may affect the Supplies to your Army, and the general influence such an Event may have on the Operations of the Campaign. When I have more Leisure I shall enumerate the Reasons on which I give this Opinion. For the present I beg Leave to refer your Excellency to that of Governor Clinton & General Parsons. Six Companies of Colo. Vanscaick’s Regt are arrived here, they march to morrow Morning; the other two are expected by the first Wind; and shall march without Delay. About a Hundred men have pass’d this to Day belonging to Corps from the Bay & New-Hampshire, on their way to the grand Army. Colo. Hazen’s & Nixon’s Regiments are here, the latter I ordered from Harrison’s Purchase. I have lately been three Days at West-Point, the Fort is by this Time so enclos’d as to resist a sudden Assault of the Enemy. But the Heights near it are such, that the Fort is not tenable, if the enemy possess them. For this Reason we are obliged to make some works on them. It will require 5,000 men effectually to secure the grounds near the Fort, which command it. And these Objections are almost to all the Points on the River, proper to erect works to annoy the Shipping. Mr Kosciousko is esteemed by those who have attended the works at West-point, to have more Practice than Colo. Delaradiere. And his manner of treating the people more acceptable, than that of the latter; which induced Genl Parsons & Governor Clinton to desire the former may be continued at West-point. The first has a Commission as Engineer with the Rank of Colonel in October 1776—Colonel Delaradieres Commission I think is dated in November last, and disputes Rank with the former, which obliges me to keep them apart; and avail the Service of their Assistance in the best manner I can devise. This seems to be the Idea recommended by the Board of war, in consequence of a reference of Congress to them, on the Subject of Disputes relative to the Construction of the works. If your Excellency should think proper in this state of those Gentlemen to order Mr Kosciousko to join your Army, whenever I am honored with your Commands on this Head, I shall dispatch him. Several Officers of Merit from mere Necessity, have press’d me for a Dismission from the Service; which I have refus’d, till I have your Directions on the Matter. The Court of Enquiry finishd the 5th Instant; but I have been so hurried; that I have had no Time to peruse the Papers. Some Reinforcement is gone from New-York to Philadelphia, but the several Deserters disagree about the Number & Corps. I have the Honor to be Your Excellency’s very humble Servant

Alexr McDougall

